DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 5, 7-8, 10-12, 14 and 16 in the reply filed on 12 July 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1, 3, 5, 7-8, 10-12, 14, 16, 19, 24, 31-35, 37, 40 and 43, are pending; Claims 19, 24, 31-35, 37, 40 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1, 3, 5, 7-8, 10-12, 14 and 16 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/IB2018/056201 filed 16 August 2018 which claims benefit of US Provisional application 62/718,854 filed 14 August 2018 and which claims benefit of foreign priority document EP 17189713.8 filed 17 August 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 April 2021 and 26 April 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Nucleotide and/or Amino Acid Sequence Disclosures - Specification
The disclosure is objected to because of the following informalities: Applicant’s have filed a sequence listing in ASCII format on 05 June 2020, however, they have not completed all of the requirements of 37 C.F.R. 1.821-1.825, e.g. an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification (usually following the Cross-Reference to Related Application section of the specification), identifying:
the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-8, 10-11, 14 and 16  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims in their broadest are drawn to an expression system for producing a Diphtheria toxin polypeptide or a mutated form thereof, the expression system comprising: an Escherichia coli cell defective in rhamnose catabolic pathway, said Escherichia coli cell comprising a heterologous nucleic acid construct comprising: (i) a rhamnose inducible promoter sequence; and (ii) an expression sequence, said expression sequence comprising a first portion and a second portion, said first portion comprising a nucleotide sequence that encodes a periplasmic secretion signal linked to the 5' end of the second portion, and said second portion comprising a nucleotide sequence that encodes said Diphtheria toxin polypeptide or mutated form thereof, and wherein said expression sequence is operatively linked to said rhamnose inducible promoter sequence.
The MPEP in section 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
The rhamnose catabolic pathway involves many different enzymes and proteins both upstream and downstream of the pathway.  For example, the promoters that encode the various proteins involved in the pathway, such as one for rhaABD, one for rhaT, one for rhaSR, etc., or it could be chaperone proteins involved in correct folding, or proteins that deliver electrons, proteins involved in the TCA cycle, etc.).  The balance of the proteins, enzymes, small molecules etc. that work together for overall functioning of a cell can contribute to any catabolic pathway upstream or downstream of the process, which can then impact a different catabolic pathway in small or large ways.  And here, the claims merely recite “defective” in the rhamnose catabolic pathway, meaning it can still function but not optimally, it can mean it does not function at all, it can mean it is not quite perfect in some way.  All of these render this portion to the claim being drawn to an enormous and diverse genus of proteins, enzymes, small molecules (e.g. that bind to promoters or are co-factors) that may render the rhamnose catabolic pathway defective or imperfect.  The specification, however, only describes a single representatvive species of this large and variable genus of proteins, enzymes, small molecules involved in the catabolic pathway and this is inactivation of the rhamnose B kinase (rhaB).  This, however, is not deemed representative of the genus as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hjelm et al. (2017 - cited on IDS 02/26/20) as evidenced by Giacolone et al. (Biotechniques, 2006 – cited herein) and the pRHA-67 vector map (obtained from NovoPro - https://www.novoprolabs.com/vector/V12419 - cited herein), in view of Ihssen et al. (WO 2014/102265 – cited on IDS 02/26/20).
Hjelm et al. teach a high precision and tightly regulated system for controlled recombinant protein expression system for expression in B-strain E. coli cells, wherein said strains are modified to have rhaB and rhaT deletions (Figure 3), and also utilize a rhamnose inducible promoter PrhaBad (See p. 986, 1st col., 2nd paragraph); Materials and Methods.  Said system is set-up for tight regulation of membrane and secretory proteins as these at times can be toxic to the cells and said system allows for secretory and membrane protein production yield optimization (See p. 983, 2nd col., 1st line).  They also teach that proteins such a disulfide containing proteins are preferably secreted/produced in the periplasm since E. coli cells are equipped with the disulfide bond (Dsb) formation system (See Introduction).  
It is stated:
The ability to precisely and stably set protein production rates in the E. coli rhaB′ΔrhaT strain led to superior PrhaBAD-based production yields of all membrane and secretory proteins tested. The optimal conditions did not cause any notable protein-production related stress, which indicates that protein production rates were indeed harmonized with the Sec-translocon capacity in the E. coli rhaB′ΔrhaT strain. In E. coli wild-type any negative side effects such as hampered growth or protein aggregation in the cytoplasm could not be reduced without reducing the target protein yield. Furthermore, the L-rhamnose concentrations required were significantly lower in E. coli rhaB′ΔrhaT than the ones required in the E. coli wild-type strain, which leads to lowered protein production costs

	With regard to the rhamnose inducible expression system including the promoter PrhaBad, Hjelm et al. state this was derived from the recently published pRHA-67 vector by Giacolone et al. – See Figure 1.  The PrhaBAD promoter as described in Figure 1 and obtained from the pRHA-67 vector of Giacolone et al. has 100% sequence identity to instant SEQ ID NO: 1 as evidenced by Giacolone et al. (cited herein) and the pRHA-67 vector map/sequence (also cited herein, as provided by NovoPro).  
Hjelm et al., however, do not teach signal sequences to utilize to direct secretion of proteins of interest (such as disulfide containing proteins) to the periplasm
Ihssen et al. teach an expression system for the production of the diphtheria toxin protein CRM197, a disulfide containing protein (see paragraph 0003), in E. coli by directing its secretion to the periplasm by fusing said CRM197 with a heterologous periplasmic signal peptide (paragraph 0021).  In addition, said CRM197 with a periplasmic signal peptide is in a vector system and under the control of inducible promoter selected from rhamnose, arabinose, lac, etc. (paragraph 0023).  The expression system was utilized in E. coli BL21 strains (Example 2, Figure 2). 
	Therefore it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to express the secreted to the periplasm periplasm secretion signal-CRM197 fusion from Ihssen et al. in the highly controllable/tunable expression system of Hjelm et al., which utilizes E. coli rhaB′ΔrhaT with PrhaBAD promoters, because as noted, this will lead to superior production yields, high tunability of the system and lower overall costs.  This would motivate one skilled in the art in and of itself.  One skilled in the art would have a reasonable expectation of success in expressing CRM197 with a periplasmic signal sequence in the system of Hjelm et al. because of the detailed expression system described by Hjelm et al. specifically established and utilized to express secretory proteins, such as those directed/secreted to the periplasmic space, in B-strains of E. coli.  Given Ihssen et al. teach which periplasmic signal sequences to utilize, one skilled in the art would expect said periplasmic signal sequence-CRM197 to reasonably work well in the expression of Hjelm et al.  
As such, the references when combined render the instant claims as prima facie obvious.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hjelm et al. (2017 - cited on IDS 02/26/20) as evidenced by Giacolone et al. (Biotechniques, 2006 – cited herein) and the pRHA-67 vector map (obtained from NovoPro - https://www.novoprolabs.com/vector/V12419 - cited herein), in view of Ihssen et al. (WO 2014/102265 – cited on IDS 02/26/20) as applied to claims 1, 3, 8, 10-12 and 14 above, and further in view of Choi and Lee (App. Micro. Biotech., 2004 – cited herein).
The teachings of Hjelm et al., as evidenced by Giacolone et al. and the pRHA-67 vector map, in view of Ihssen et al. is described above and incorporated into the instant rejection in its entirety.  However, none, alone or in combination, teach wherein the periplasmic signal sequence is an OmpC signal sequence comprising SEQ ID NO: 1 (claim 5).
Choi and Lee that E. coli  is one of the most widely used hosts for recombinant protein production.  They teach methods and techniques that have been utilized to increase protein production, especially of secreted proteins.  It is stated: “To date, there is no general rule in selecting a proper signal sequence for a given recombinant protein to guarantee its successful secretion. Several signal peptides, such as those listed in Table 1, must be examined in a trial-and-error type approach.” See p. 626, 2nd col., last line first paragraph.  They teach there are many different periplasmic secretion signal sequences ) which have successfully been utilized in E. coli for protein secretion in Table 1, including OmpC and its sequence MKVKVLSLLVPALLVAGAANA. 
Therefore it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to test and optimize the periplasmic secretion sequence in the combined Hjelm et al. and Ihssen et al. system, because as suggested by Choi and Lee it is important to optimize and test which periplasmic signal sequence is best as it can change from protein to protein and system to system in E. coli.  This would provide motivation in and of itself for one skilled.  One skilled in the art would have a reasonable expectation of success in making the substitution of a periplasmic signal sequence with those listed in Table 1, including OmpC SEQ ID NO: 1, as taught by Choi and Lee because substituting one signal sequence for another is well within the capabilities and skill of someone with ordinary skill in the art.   
 As such, the references when combined render the instant claims as prima facie obvious.

Conclusion
No claim is allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        20 September 2022